Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 3/11/2022, pages 1-5, based on the amended independent claims 1, 18, 35 and 52, have been fully considered against the previous combination (103 prior art), are persuasive.  
The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-18, 35, 52-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
  As identified by applicant, independent claim 1 as an example, claim 1 as amended recites the following: a computer-implemented method of providing ranked user-assessed information in response to a search query, the method comprising: causing at least one processor to: receive a search query, store in memory respective user assessment weights, each of the user assessment weights associated with a user of a plurality of users, receive a proxy nomination message including a proxy user identifier identifying a proxy user that a nominating user of the plurality of users wishes to act as a proxy in providing information, based on said proxy nomination message, change the user assessment weight associated with the proxy user, for each of one or more information modules of a plurality of information modules: receive information module assessments, each of the information module assessments provided by a respective user of the plurality of users, the received information module assessments including an information module assessment provided by the proxy user, weight each of the received information module assessments based on the stored user assessment weight of the user who provided the information module assessment, and aggregate the weighted assessments to generate an aggregated weighted assessment associated with the information module, rank a set of the plurality of information modules based at least in part on the aggregated weighted assessments and on the received search query, and produce signals for causing at least one ranking display to display the ranked set of the plurality of information modules in an order based on the ranking.

Accordingly, independent claim 1 recites a computer-implemented method directed to receiving a search query, ranking a set of information modules, and displaying the ranked set in an order based on the ranking. The set is ranked based at least in part on aggregated weighted assessments of each information module. The method includes receiving user-provided assessments of each of one or more information modules, weighting each user-provided assessment based on a user assessment weight of the user who provided the assessment, and aggregating the weighted assessments to generate the aggregated weighted assessments that are used to rank the information modules. Weighting the user-provided assessments allows assessments by certain users to be weighed more heavily than assessments by other users and thus to have a greater influence on the ranking of the information modules. See, e.g., specification p. 15, lines 7 — 29.

The art of record, whether taken individually or in combination, fails to teach or suggest the features of independent claim 1, including details as discussed, at pages 3-5, against the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
5/7/2022